Greenlight Capital Re, Ltd. 65 Market Street, Suite 1207 Jasmine Court, Camana Bay P.O. Box Grand Cayman, KYI-1205 Cayman Islands March 10, VIA EDGAR United States Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C.20549-3628 Attention:Jim B. Rosenberg Senior Assistant Chief Accountant Re: Greenlight Capital Re, Ltd. Form 10-K for the Fiscal Year Ended December 31, 2008 (the “2008 Form 10-K”) Schedule 14A Filed March 10, 2009 (the “Schedule 14A”) File No. 001-33493 Dear Mr.
